Broyles, O. J.
1. Alleged prejudicial remarks of the judge, during the trial of a ease, in the presence and hearing of the jury, are not ground for a new trial, unless a motion .to declare a mistrial on that ground was made and overruled. Harrison v. State, 20 Ga. App. 157 (6) (92 S. E. 970). Under this ruling and the facts of the instant case, ground 5 of the amendment to the motion for a new trial is without merit.
2. The remaining special grounds of the motion for a new trial show no cause for a new trial, and the verdict is amply authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

B. T. Brocle, J. M. Lang, for plaintiff in error.
G. G. Pittman, solicitor-general, contra.